Citation Nr: 1808191	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kelly Bohne, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from June 1965 to February 1972, including service in the Republic of Vietnam.  He is the recipient of the Good Conduct Medal.

This matter originally came to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned an initial 30 percent disability rating, effective May 14, 2010.  

In a July 2016 decision, the Board denied an initial disability rating in excess of 30 percent for PTSD.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in February 2017, the appellant's attorney and a representative of VA's Office of the General Counsel filed a Joint Motion for Remand on the grounds that the Board failed to provide an adequate statement of reasons or bases for its July 2016 determination that a new VA examination was not warranted.  In a February 2017 order, the Court granted the motion and remanded the matter to the Board for action consistent with the Joint Motion.

The Board observes that in a July 2017 rating decision, the RO denied service connection for Meniere's disease.  In September 2017, the appellant submitted a notice of disagreement (NOD) with the RO's determination.  

Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the record reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2017 Joint Motion for Remand, the parties agreed that the Board failed to provide adequate reasons and bases for determining that a new examination was not required as the appellant's PTSD had not increased in severity since his last examination in October 2010.

A statement from the appellant's attorney was received in May 2017, which requested that the appellant be afforded a new VA examination for his PTSD because his symptoms had increased since his last examination in October 2010.

In a statement received in September 2017, the appellant reported that his PTSD symptoms have worsened since May 2010.  His sleep interruptions from nightmares have worsened such that his wife now sleeps in another room.  He has limited energy and frequently falls asleep in front of the television in the morning and evening.  He feels discomfort in social situations, causing him to find reasons to avoid social gatherings, parties, and church.  He had served on the Deacons' Board since 1995 but had to resign due to distress when addressing the congregation or praying.  He avoids personal contact and cannot make friends due to anxiety.  He endorsed distrust of others and a fear that a friendship would be taken away once established.  He often feels irritable and angry.  Feelings of guilt regarding his service in Vietnam were also noted.

The appellant has not been afforded a VA examination with respect to his PTSD since October 2010.  As the appellant contends that the severity of his PTSD has increased since such examination, upon remand, he must be afforded a new VA examination to determine the current severity of his service-connected PTSD.


Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Schedule the appellant for a VA medical examination to ascertain the current severity of his service-connected PTSD.  Access to the appellant's VA claims file should be made available to the examiner for review in connection with the examination.  

The examiner should report all signs and symptoms necessary for rating the appellant's PTSD under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the appellant's PTSD. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




